—Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about May 8, 2001, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*133Summary judgment was properly denied in light of triable questions of fact as to whether defendants had actual or constructive knowledge of and an adequate opportunity to remedy the alleged hazard, an accumulation of water on the stairs inside their premises (see, Padula v Big V Supermarkets, 173 AD2d 1094). Concur — Sullivan, P. J., Nardelli, Tom, Saxe and Friedman, JJ.